Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14511 Page 1 of 12




      Michael P. Lehmann (SBN 77152)
  1   Christopher L. Lebsock (SBN 184546)
  2   Samantha J. Stein (SBN 302034)
      HAUSFELD LLP
  3   600 Montgomery Street, Suite 3200
      San Francisco, CA 94111
  4   Telephone: (415) 633-1908
  5   Facsimile: (415) 358-4980
      mlehmann@hausfeld.com
  6   clebsock@hausfeld.com
      sstein@hausfeld.com
  7
      Counsel for Interested-Party
  8   Plaintiff Pacific Wine Distributors, Inc.
  9
      [Additional Counsel Listed on Signature Page]
 10
 11                       UNITED STATES DISTRICT COURT
 12                     SOUTHERN DISTRICT OF CALIFORNIA

 13   PERSIAN GULF INC., Individually             Case No. 3:15-cv-01749-DMS-AGS
      and on Behalf of All Others Similarly
 14
      Situated,                                   RESPONSE TO PLAINTIFFS’
 15                 Plaintiff,                    NOTICE OF RELATED CASES BY
                                                  INTERESTED PARTY, PACIFIC
 16   v.                                          WINE DISTRIBUTORS, INC.
 17   BP WEST COAST PRODUCTS LLC,
      et al.,                                     Re: ECF No. 414
 18
                    Defendants.
 19
      RICHARD BARTLETT, et al.,                Lead Case No. 18-cv-01374-DMS-AGS
 20
      Individually and on Behalf of All Others (consolidated with No. 18-cv-01377-
 21   Similarly Situated,                      DMS-AGS)
 22                 Plaintiffs,
 23   v.
                                                  Re: ECF No. 280
 24   BP WEST COAST PRODUCTS LLC,
      et al.,
 25
                    Defendants.
 26
 27


      RESPONSE TO NOTICE TO RELATE                      No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14512 Page 2 of 12




  1   I.    INTRODUCTION
  2         The plaintiffs in the above-captioned actions, Bartlett v. BP West Coast
  3   Products LLC, No. 3:18-cv-01374-DMS-AGS (S.D. Cal.) (“Bartlett action”) and
  4   Persian Gulf Inc. v. BP West Coast Products LLC, No. 3:15-cv-01749-DMS-AGS
  5   (S.D. Cal.) (“Persian Gulf action”) (together, the “Refinery Case Plaintiffs”) have
  6   filed a notice of related cases pursuant to Civil Local Rule 40.1(e). ECF No. 414;
  7   Bartlett action, ECF No. 280 (“Notice”).1 In doing so, the Refinery Case Plaintiffs
  8   identified as one of those cases the action brought by Pacific Wine Distributors, Inc.
  9   (“PWDI”) in the Northern District of California (Pacific Wine Distributors, Inc. v.
 10   Vitol Inc., et al., No. 3:20-cv-03131-JSC (N.D. Cal., filed May 6, 2020) (the “PWDI
 11   action”)), as well as eight other actions, only one of which was filed in this district
 12   (Cleveland v. SK Energy Americas, Inc., No. 3:20-CV-00893-WQH-LL (S.D. Cal.,
 13   filed May 13, 2020) (the “Cleveland action”)).
 14         Accordingly, PWDI requests leave to file the following response to the
 15   Refinery Case Plaintiffs’ Notice in order to correct certain inaccuracies in that filing
 16   and to assist the clerk’s review of the nine actions identified in the Notice pursuant
 17   to Civil Local Rule 40.1(h). As explained further below, the Refinery Case Plaintiffs’
 18   actions involve different defendants and different “transactions, happenings, or
 19   events.” They are not “related” within the meaning of Civil Local Rule 40.1.
 20   II.   LEGAL STANDARD
 21         Southern District of California Civil Local Rule 40.1(e) provides the criteria
 22   for determining whether an action is related: An action may be considered related
 23   where the actions appear:
 24
 25
      1
 26    ECF citations herein refer to the Persian Gulf action docket (3:15-cv-01749-DMS-
      AGS), unless otherwise indicated.
 27
                                                 1
      RESPONSE TO NOTICE TO RELATE                          No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14513 Page 3 of 12




  1          (1) to arise from the same or substantially identical transactions,
             happenings, or events; or (2) involve the same or substantially the same
  2          parties or property, or (3) involve the same patent or the same
  3          trademark, except where in one or both of the actions concerned, the
             same patent or trademark is joined with other patents or trademarks
  4          which do not cover the same or substantially identical things or devices;
  5          or (4) call for determination of the same or substantially identical
             questions of law; or (5) where a case is refiled within one year of having
  6          previously been terminated by the Court; or (6) for other reasons would
  7          entail substantial duplication of labor if heard by different judges.

  8   L.R. 40.1(e). “There is no precise acid test for determining the ‘relatedness’ of two
  9   actions.” In re Jamster Mktg. Litig., No. 05-CV-0819JM(CAB), 2008 WL 4482307,
 10   at *4 (S.D. Cal. Sept. 29, 2008). Ultimately, “[t]he purpose of the related-case rule
 11   is to allow cases to be heard in a way that most efficiently uses judicial resources.”
 12   Univ. of Cal. v. Eli Lilly & Co., No. C-90-0373-DLJ (JSB), 1991 WL 332056, at *10
 13   (N.D. Cal. Nov. 4, 1991).
 14   III.   ARGUMENT
 15          As set forth below, PWDI respectfully submits that these cases are not related
 16   because they do not satisfy Civil Local Rule 40.1’s criteria, and their coordination
 17   would create no judicial efficiencies.2
 18             A.     These Cases Involve Different Defendants and Do Not Arise
 19                    From the Same or Similar Transactions or Events.
 20          There are effectively three different litigations at issue here.
 21          First, there is the California Attorney General’s civil action, which was filed
 22
 23   2
       To the extent that the Refinery Case Plaintiffs are suggesting that this Court transfer
 24   the newly-filed, out-of-district cases to its docket, PWDI notes that there is no
      mechanism under the Local Rules for that; nor would it be proper to do so pursuant
 25
      to a motion to consolidate under Fed. R. Civ. P. 42. See 9A Charles Alan Wright &
 26   Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2382 (3d ed. 2008) (“Actions pending in
      different districts may not be consolidated under Rule 42(a)”) (footnote omitted).
 27
                                                  2
      RESPONSE TO NOTICE TO RELATE                            No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14514 Page 4 of 12




  1   in San Francisco Superior Court on May 4, 2020 against defendants Vitol, Inc.
  2   (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), and SK Trading International
  3   Co. Ltd. (“SK Trading”) for alleged violations of the California Cartwright Act (Cal.
  4   Bus. & Prof. Code §§ 16720 et seq.) and the California Unfair Competition Law
  5   (Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”)). See Lebsock Decl., Ex. A
  6   (Attorney General’s Compl.).
  7         Specifically, the Attorney General’s complaint arises out of an investigation it
  8   undertook that uncovered agreements between Vitol and SK Energy—two
  9   companies that specialize in trading and importing fuel and fuel products into the
 10   United States and who are not named Defendants in the Refinery Case Plaintiffs’
 11   actions—to manipulate the California spot markets for wholesale gasoline. The
 12   Attorney General alleges this misconduct started not later than February 2015 and
 13   continued until one of the traders left his position at the end of 2016. The Attorney
 14   General seeks injunctive relief, civil penalties and damages and restitution—for itself
 15   and as parens patriae for natural persons residing in California. The Attorney
 16   General’s action does not name any of the defendants named by the Refinery Case
 17   Plaintiffs in the above-captioned cases.
 18         Second, there are the nine related class actions filed after the Attorney
 19   General’s action, which name the same Defendants as the Attorney General did and
 20   involve the same alleged misconduct. PWDI filed the first proposed class action in
 21   the Northern District of California on May 6, 2020. Lebsock Decl., Ex. B (PWDI
 22   Compl.). Like the Attorney General, PWDI alleges violations of the Cartwright Act
 23   and the UCL and adds a claim under Section 1 of the Sherman Act (15 U.S.C. §1) as
 24   well. PWDI’s claim is both broader and narrower than the Attorney General’s action
 25   in certain respects. For example, the Attorney General seeks civil penalties that are
 26   not available to private plaintiffs. However, PWDI’s claim seeks damages and
 27
                                                 3
      RESPONSE TO NOTICE TO RELATE                          No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14515 Page 5 of 12




  1   restitution for a broader class than the Attorney General can represent pursuant to its
  2   parens patriae authority, which is limited to natural persons residing in California.
  3   Thus, PWDI, a business, purports to represent a class of any persons or entities that
  4   purchased gasoline in California between February 18, 2015 and December 31, 2016.
  5   See id. (PWDI Compl.) ¶ 30. The PWDI action would have been subject to removal
  6   jurisdiction of the federal courts, and thus, PWDI elected to file in federal court in
  7   the first instance.
  8           Since PWDI filed its case, four other actions have been filed in the Northern
  9   District of California alleging substantially the same facts and claims, and each of
 10   them largely copies the sources and allegations first set forth by PWDI, including a
 11   number of charts and other graphics: Fricke-Parks Press, Inc. et al v. SK Energy
 12   Americas, Inc., et al, No. 3:20-cv-03148-LB (N.D. Cal., filed May 7, 2020); Hudson,
 13   et al., v. Vitol, Inc., et al, No. 5:20-cv-03217-NC (N.D. Cal., filed May 11, 2020);
 14   Johnston v. Vitol, Inc., et al, No. 4:20-cv-03238-KAW (N.D. Cal., filed May 12,
 15   2020); Bogard Construction, Inc. v. Vitol Inc., et al, No. 3:20-cv-03267-SK (N.D.
 16   Cal., filed May 13, 2020). PWDI has moved to relate these actions to the PWDI
 17   action in the Northern District of California pursuant to N.D. Cal. Civil Local Rule
 18   3-12.
 19           The Cleveland action—which similarly substantially copies the allegations
 20   and graphics from the PWDI complaint—was filed in this District on May 13, 2020.
 21   On May 18, 2020, PWDI sought leave to intervene in the Cleveland action for the
 22   limited purpose of requesting transfer of the action to the Northern District of
 23   California pursuant to 28 U.S.C. § 1404(a) and the first-to-file rule. See Cleveland
 24   action, ECF No. 3.
 25           There is also currently one related case pending in the Central District, Carpe
 26   Carma LLC v. SK Energy Americas, Inc., et al, No. 2:20-CV-4312-JAK-PJW (C.D.
 27
                                                 4
      RESPONSE TO NOTICE TO RELATE                          No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14516 Page 6 of 12




  1   Cal., filed May 12, 2020) (the “Carpe Carma action”). Another action, captioned
  2   Long v. SK Energy Americas, Inc., No. 2:20-CV-4266-PA-JPR (C.D. Cal., filed May
  3   11, 2020), was dismissed immediately after the court in that action issued an order
  4   to show cause why the case should not be transferred to the Northern District of
  5   California. See Lebsock Decl., Ex. C. Similarly, in the Carpe Carma action, the court
  6   has issued an order to show cause why that case should not be transferred to the
  7   Northern District of California. See id., Ex. D. All of these cases allege the same
  8   misconduct asserted in the Attorney General’s action. Thus, PWDI refers to its case
  9   along with these other proposed class actions as the “AG-Related Cases” below.
 10         Third, and finally, there are the Refinery Case Plaintiffs’ cases, which, as the
 11   Refinery Case Plaintiffs acknowledge, are scheduled for trial in May of 2021. These
 12   cases were brought several years ago (starting in 2015) as proposed class actions
 13   against several different “refineries”: BP, Chevron, Tesoro, Shell, ExxonMobil,
 14   Valero, ConocoPhillips, and Alon (the “Refinery Defendants”). The Refinery Case
 15   Plaintiffs’ operative complaints do not name or otherwise identify Vitol, SK Energy,
 16   or SK Trading as defendants or as co-conspirators. See ECF No. 76; Bartlett action,
 17   ECF No. 44.
 18         While the AG-Related Cases and the Refinery Case Plaintiffs’ claims
 19   generally involve allegations of price-fixing of gasoline sold in the State of
 20   California, the allegations in the various cases are fundamentally different—and
 21   contradictory. Specifically, the Refinery Case Plaintiffs allege that “oil refiners in
 22   the state squeezed the market and reaped supracompetitive profits through
 23   unprecedented [increases in] exports of gasoline from California and by taking an
 24   unprecedented number of refineries off line for suspicious, frequently unscheduled
 25   maintenance” and “[b]y controlling and creating apparent shortages of local supplies
 26   of gasoline[.]” ECF No. 76, ¶¶ 15–16. The core of the Refinery Case Plaintiffs’ cases
 27
                                                5
      RESPONSE TO NOTICE TO RELATE                         No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14517 Page 7 of 12




  1   is that the refiners were fixing gasoline prices at supracompetitive levels by creating
  2   artificial shortages and constricting supply. The Refinery Case Plaintiffs seek to
  3   represent a class of “[a]ll persons or entities that purchased gasoline directly from a
  4   defendant during the Class Period (February 2012 through the end of December 2012
  5   and December 2014 to present) and were damaged thereby” (id. ¶ 139) as well as
  6   “[a]ll persons or entities that purchased or paid the retail price for gasoline for
  7   consumption by themselves, their families, or their members, employees, or insureds
  8   in California that was refined or produced by a defendant during the Class Period
  9   (February 1, 2012 to present) and were damaged thereby” (Bartlett action, ECF No.
 10   44, ¶ 142).
 11         By contrast, the Attorney General’s case and the AG-Related Cases do not
 12   allege that the Refinery Defendants agreed to constrict the supply of gasoline in the
 13   California market, but instead that other market participants—Vitol, SK Energy, and
 14   SK Trading—manipulated the price of gasoline on the two wholesale spot markets
 15   located in California in order to raise the price of key fuel additives whose prices are
 16   directly tethered to the price of premium gasoline. See, e.g., Lebsock Decl., Ex. B
 17   (PWDI Compl.), ¶¶ 2–8. The AG-Related Cases specifically involve allegations that
 18   one key fuel additive—alkalytes—were imported into California by Vitol, SK
 19   Energy, and SK Trading after a refinery explosion in Torrance eliminated a
 20   substantial portion of the domestic production of this fuel additive in February 2015.
 21   See ECF No. 76, ¶¶ 74–85. The Refinery Case Plaintiffs also refer to the Torrance
 22   Refinery explosion in their operative complaints, but they allege that the Refinery
 23   Defendants—not Vitol, SK Energy, or SK Trading—used that explosion to further
 24   their collusive goals to increase gas prices. See id. ¶ 68 (following the explosion,
 25   “Exxon’s failure to resupply the California market, when it easily could have,
 26   occurred while other companies like Chevron were exporting gasoline from
 27
                                                 6
      RESPONSE TO NOTICE TO RELATE                           No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14518 Page 8 of 12




  1   California to further diminish supply, suggesting a collusive effort to manipulate the
  2   gasoline market and drive up profits”); ¶ 71 (“California refiners’ illicit profits are
  3   the direct result of Defendants’ agreement to constrain supply or inject uncertainty
  4   into the market, inter alia, Exxon’s decision not to use its available tanker to resupply
  5   the market after its Torrance refinery’s shutdown created a gasoline shortage in
  6   Southern California”). In contrast, the Refinery Defendants are direct victims of the
  7   price-fixing scheme alleged in the Attorney General’s action and the AG-Related
  8   Cases because they paid more for a necessary fuel additive than they should have in
  9   the absence of the anticompetitive spot market trading engaged in by Vitol, SK
 10   Energy, and SK Trading.
 11         Thus, these cases present notably divergent theories of liability against totally
 12   different defendants and cannot be “related” within the meaning of Local Rule 40.1
 13   and similar rules in other districts. See ESS Tech., Inc. v. PC-Tel, Inc., No. C-01-
 14   1300 VRW, 2001 WL 1891713, at *6 (N.D. Cal. Nov. 28, 2001) (“[A]lthough the
 15   three cases all share a common issue . . . , further examination of the pleadings . . .
 16   shows that resolution of this issue is dependent of a multitude of case-specific facts
 17   and issues. Consequently, it does not appear that relating these cases would likely
 18   conserve judicial resources and promote their efficient determination.”); see also
 19   Jackson v. City & Cty. of San Francisco, No. C 09-2143 RS, 2010 WL 11582918, at
 20   *1 (N.D. Cal. Dec. 16, 2010) (declining to relate cases because it would “be unfair
 21   to plaintiffs in this action to force them to be involved in an action of a much broader
 22   scope than the one they chose to initiate.”).
 23         Moreover, the Attorney General’s action and the AG-Related Cases are based
 24   on a comprehensive investigation by the Attorney General’s office, and the discovery
 25   of specific facts about how two long-time friends who worked as traders for Vitol
 26   and SK Energy conspired to manipulate California’s spot markets. That investigation
 27
                                                 7
      RESPONSE TO NOTICE TO RELATE                           No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14519 Page 9 of 12




  1   apparently did not find evidence that the Refinery Defendants participated in the
  2   anticompetitive conduct engaged in by Vitol, SK Energy, and SK Trading because
  3   they have not been sued by the Attorney General, or in any of the AG-Related Cases.
  4   Nor have they been accused of wrongdoing in any of these actions.
  5         Tellingly, although the Refinery Case Plaintiffs say that “[a] tremendous
  6   amount of work has already been done in the Persian Gulf and Bartlett actions
  7   developing the record on issues common to the newly-filed cases” (Notice at 3), there
  8   is no indication that the Refinery Case Plaintiffs uncovered any facts in their cases
  9   relevant to the Attorney General’s action or the AG-Related Cases, or that they have
 10   been working on issues that are genuinely common to these new cases. For example,
 11   the Refinery Case Plaintiffs did not even mention SK Energy or Vitol in their
 12   Complaints or identify these entities in their responses to a defendant’s
 13   interrogatories (ECF No. 406-9). The Refinery Case Plaintiffs’ blithe assertion that
 14   their cases and the AG-Related Cases involve the “same conspiracy” (Notice at 3)
 15   does not make it so. See Ortiz v. CVS Caremark Corp., No. C-12-05859(EDL), 2013
 16   WL 12175002, at *2 (N.D. Cal. Oct. 15, 2013) (rejecting related case motion where
 17   “[t]he interstore transfer theory of liability that is the backbone of the Ortiz claims is
 18   never mentioned in the Howard complaint.”).
 19         Although the Refinery Case Plaintiffs’ cases and the AG-Related Cases
 20   involve claims pursuant to some of the same statutes—the Cartwright Act, the
 21   Sherman Act, and the UCL—the factual determinations that will need to be made
 22   under those laws are significantly different, including the nature of the
 23   anticompetitive agreement at issue, the identity of the conspirators, the manner in
 24   which the alleged conspiracy was effectuated, and how that conduct harmed
 25   plaintiffs and the proposed class. Notably, fact discovery is closed in the Refinery
 26   Case Plaintiffs’ cases (see ECF No. 396), yet nothing in the record suggests that there
 27
                                                  8
      RESPONSE TO NOTICE TO RELATE                            No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14520 Page 10 of 12




   1   is a substantial identity of defendants or material facts that overlap the Refinery Case
   2   Plaintiffs’ cases and the AG-Related Cases.
   3             B.    There is No Efficiency to Be Gained by this Court Relating the
   4                   Cleveland Action to this Docket.
   5         The Refinery Case Plaintiffs argue that “there would be a substantial
   6   duplication of labor if these cases were heard by different judges” (Notice at 3), but
   7   aside from this conclusory statement, they provide no support for this contention.3
   8   Moreover, the proposal to relate the Cleveland action—the lone AG-Related Case
   9   actually pending in this district—ignores the fact that seven other virtually identical
 10    actions exist (or existed) in the Northern District of California and the Central
 11    District of California. It also ignores the fact that the Central District of California
 12    has already issued orders to show cause why the cases that were filed there should
 13    not be transferred to the Northern District of California, where the majority of the
 14    AG-Related cases have been filed. Moreover, a motion to transfer the Cleveland
 15    action to the Northern District of California is already pending on Judge William Q.
 16    Hayes’ docket—which, if granted, will eliminate any further need to consider
 17    relating that case to the above-captioned actions. See Cleveland action, ECF No. 3.
 18          Additionally, if the Court relates the Cleveland action to this docket, there will
 19    also be significant delay and a waste of time and resources in the actions pending in
 20    this Court. It would involve restarting the process of settling the pleadings through
 21    Rule 12 and personal jurisdiction motions (SK Trading is headquartered in Korea)
 22    and then will involve reopening what will surely be a renewed, costly, and
 23
 24
       3
         Indeed, the Refinery Case Plaintiffs are not advocating for the transfer of the
 25
       Attorney General’s case (which is pending in San Francisco Superior Court). That
 26    concession, by itself, demonstrates that there is no possible way to eliminate the
       alleged duplication of effort that they claim justifies a related case finding here.
 27
                                                  9
       RESPONSE TO NOTICE TO RELATE                           No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14521 Page 11 of 12




   1   time-consuming discovery process that might well include requests for international
   2   judicial assistance from the Seoul District Court.
   3         In situations like this one, where the Refinery Cases Plaintiffs’ cases are
   4   “significantly more procedurally advanced” and set for a trial next year (Notice at 3–
   5   4)—courts typically decline to relate later-filed actions. See, e.g., Smith v. Barrow
   6   Neurological Inst. of St. Joseph’s Hosp. & Med. Ctr., No. CV 10-01632-PHX-FJM,
   7   2012 WL 4359057, at *2 (D. Ariz. Sept. 21, 2012) (district court declined to relate
   8   cases where first case was filed more than two years earlier “[b]ecause the cases are
   9   at very different stages of litigation and address different issues”); Pac. Coast Fed’n
 10    of Fishermen’s Ass’n v. Locke, No. C 10-04790 CRB, 2011 WL 289927, at *2 (N.D.
 11    Cal. Jan. 27, 2011) (holding that “[b]ecause the claims in the two suits are of a
 12    different nature” and different evidence would be needed, “there is unlikely to be
 13    unduly burdensome duplication of labor and expense or conflicting results if the
 14    cases are tried before different judges.”); Hodges v. Akeena Solar, Inc., No. CV 09-
 15    02147 JW, 2010 WL 2756536, at *1 (N.D. Cal. July 9, 2010) (declining to relate
 16    where the first action was “further along procedurally” and had “already survived a
 17    Motion to Dismiss and is moving toward class certification” but the second action
 18    “was only recently” filed).4
 19    IV.   CONCLUSION
 20          For all of the foregoing reasons, PWDI respectfully requests that this Court
 21
 22
 23    4
         Additionally, relating the Cleveland action to this docket could create conflict of
 24    interest problems for the Refinery Case Plaintiffs, who allege that the Refinery
       Defendants violated the antitrust law, whereas the plaintiff in the Cleveland action
 25
       and in the other AG-Related Cases allege, in effect, that the Refinery Defendants
 26    were victims of wrongdoing by Vitol, SK Energy, and SK Trading.
 27
                                                 10
       RESPONSE TO NOTICE TO RELATE                          No. 3:15-cv-01749-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 415 Filed 05/20/20 PageID.14522 Page 12 of 12




   1   decline to relate the Cleveland action to the Refinery Plaintiffs’ Cases. 5
   2
   3   DATED: May 20, 2020                            HAUSFELD LLP
   4                                                  By: s/ Christopher L. Lebsock
                                                      Michael P. Lehmann (SBN 77152)
   5                                                  Christopher L. Lebsock (SBN 184546)
   6                                                  Samantha J. Stein (SBN 302034)
                                                      HAUSFELD LLP
   7                                                  600 Montgomery St., Suite 3200
   8                                                  San Francisco, CA 94111
                                                      Telephone: (415) 633-1908
   9                                                  Facsimile: (415) 358-4980
 10                                                   mlehmann@hausfeld.com
                                                      clebsock@hausfeld.com
 11                                                   sstein@hausfeld.com
 12
                                                      Brian Murray (pro hac vice to be filed)
 13                                                   Lee Albert (pro hac vice to be filed)
 14                                                   GLANCY PRONGAY & MURRAY
                                                      LLP
 15                                                   230 Park Avenue, Suite 530
 16                                                   New York, NY 101689
                                                      Telephone: (212) 682-5340
 17                                                   Facsimile: (212) 884-0988
 18                                                   Email: bmurray@glancylaw.com
                                                              lalbert@glancylaw.com
 19
 20                                                   Attorneys for Interested-Party Plaintiff
                                                      Pacific Wine Distributors, Inc.
 21
 22
 23
 24
 25    5
        It appears that the Refinery Case Plaintiffs did not serve Vitol, SK Energy, or SK
 26    Trading, who may have their own concerns about the “relatedness” of the AG-
       Related Cases to those here.
 27
                                                 11
       RESPONSE TO NOTICE TO RELATE                          No. 3:15-cv-01749-DMS-AGS
